DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Koziarz (Reg. No. 53,154, Tel. No. 248-988-8360) on 18 March 2022.
The application has been amended as follows:
In claim 31, lines 2-5 is amended as follows:
--an aircraft spinner that is operable to rotate about a central axis, the aircraft spinner having a surface on which an air flow impinges when the aircraft spinner is in operation; and 
an accumulator including a chamber and an inlet tube that is open to the surface and that extends into the chamber, wherein
the accumulator is rotatable with the aircraft spinner.--

Claim 32 is cancelled.

Allowable Subject Matter
Claims 11-20, 24, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11, 24, and 31, the closest prior art references, Maurer et al. (US 7,073,748 B2) (hereinafter Maurer) and Bradley (US 2002/0062702 A1) (hereinafter Bradley), teach various limitations found in the claims, as described in the Office Action mailed on 12 November 2021. The prior art fails to teach or provide motivation for wherein the aircraft component is a spinner that is operable to rotate about a central axis with an accumulator having an inlet connected to a surface of the spinner and rotatable with the aircraft spinner, in combination with the rest of the limitations found in the claims.
Regarding claims 12-20, they are dependent on claim 11.
Regarding claims 29-30, they are dependent on claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID Z HUANG/           Primary Examiner, Art Unit 2861